Title: To Thomas Jefferson from Anonymous, 4 May 1826
From: Anonymous
To: Jefferson, Thomas


Friend Jefferson
Portsmouth
May 4. 1826—
I write to you by a special influence while standing at my Desk, I was looking around the world to see if I could find one man, who had arrived, to a state of compleat happiness, eather in the  abundance of riches or honour, in those two pursuits most of men, are engaged. while looking for the man of honour, I could think of no man who had arrived to so complete a state, as your self—this leads me, to ask you, if complete happiness is found in hon If you say no, dos it not lay in your power to undeceive thousands, of your fellow men, who are travilling the same road, you may say, you know, of no other way, to point them too, in which they will not be disappointed let me ask you, to reflect; stop and reflect.—ask your self, if you beleave god made man, to be thus miserable, even while, clothed with honour, you will be led to query, whether it was so or not—if you ask your self again what makes you unhappy what will be your answer, would it not be a restlissness of Sperit and soul and what is the caus of all this restlissness of sperit and of soul—on reflection you will be  led to see it originates from one caus, and brought to  to  view by the spirit of God, through different means, the means by which you are made to see more clearly your unhappiness are such as wants, disappointments, sickness, and the thoughts, of a futur world. those and various other means, God makes use off to bring to our view the disquietness of our Souls— the caus is in man, and not becaus god designed it should be so but becaus we make our selves so, by beginning weary, and persuing a weary way leads to weary feelings—beleaving you possess a candid and enquring mind I take the liberty to give you  my views on the subject to explain the caus,—first God never designed man should be happy in any other way than we find laid down in Scripture (in substance) in me you shall find peace and rest to your soul, but in the world, ye have tribulation and anguish of soul—wisdoms ways are ways of Pleasantness and all her paths are paths of peace, seek first the kingdom of heaven and its righteousness and all other necessary things shall be aded there untoo—You may look around and conclude you  are as happy, as those who make a profession of religion, but let me tell you religion does not consist in outward performances, but in completeness of Soul.—you may say you have hardley made an enquiry concearning the soul of man, man is made of three parts Soul Boddy and Spirit, the soul is that which is capable of being depressed and elated or of being  made happy or miserable with out any alteration  or change of Boddy—the Boddy is the earthly part of man, the Spirit the discerning  part the thoughts, the two latter are in our power to countroul, but the former is not. God alone is oneley capable of makeing the soul happy, or suffer it to be left miserable what is riches or what is honour  they go down to the grave with man—hence it is that our Lord asked the question what is a man proffited if he gain the whole would and loos his soul, or what can a man give in exchange for his soul—I answer nothing and yet it seems to be our gretest concern what shall we eat, or what shall we drink, or where with all, shall we be clothed &ca friend Jefferson you have risen to the highest post of honour, it will be in vain to try notes on any other object  for happiness save one—You may think you are as happy as any other man, but let me tell you there is a state of compleat rest for the soul of man and that cannot be found any where but in god—our onley way to dwell in happiness is to dwell in God and have God dwell in us—hence it is our Lord hath said whosoever dwelleth in me dwelleth in love, and constantly dwelling in God we have continual love, and love when it becomes constant is perfect, and perfect love casteth out fear, it admits of no fear no anxiety no disappointments, no restlessness of soul, dwelling in this, state will enable us to say with the scriptures all things work together for good to them that Love God—may this be your happy lot is the desire of a friend living in Portsmouth New HampshireLetter C— you can direct if you pleaseNB in order to move in to this enjoyment you have not to resort to any outward means or help. Turn your eyes with in and see if the Lord is not nocking at the doore of your heart. for entrance you will have to sacrifice your will and Judgment to the Lords will—dout attempt to do any thing your self more than to give your self  unreservedly up to God. This you may find hard at first but it is the only way that leads to rest, hear and here after. you have a sufficiency of wisdom to govern a nation, but recolect this will die with you. it will not accompany your soul in to eternity—Since it is our Lord  both saw the wisdom of this world is foolishness  with God &c and the wisdom of God seems to be follishness with us untill we become  experimentaly acquainted with it and them and not untill then will you be hold any beauty or even  in the ways of wisdom—